 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDdairy, textile, and factory office-are paid on a biweekly basis.Theoffice clericals, and two of the six plant clericals, who are excluded,are also paid on a biweekly basis. Petitioner does not object to theinclusion of the classifications of material handlers or chemical op-erators in general, but only to inclusion of the employees in theseclassifications who are biweekly paid.The biweekly paid employeesreceive 2 weeks vacation during the first 5 years, as opposed to 1 weekfor production and maintenance employees; they have more sick leavebenefits, and some are paid slightly higher wages.We find that theirinterests and duties are the same as those of the production and main-tenance employees, and we shall therefore include them in the unit.The alleged supervisors:The Petitioner alleges that Edmond Tut-tle,Robert Strubeck, Elsa Lehman, and Louis DeFiore, should beexcluded as supervisors.The Employer contends they are merelyleadmen and should be included.The Employer's testimony, whichis unrebutted, indicates that they do not have the power to hire, fire,transfer, discipline, reward or promote, or to effectively recommendany such action.As it does not appear that these individuals possessany of the indicia of supervisory authority, we shall include them inthe unit.Accordingly, we find that.the following employees at the Employer'sBoonton, New Jersey, operation, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section9(b) of the Act:.All production and maintenance employees, including pilot plantoperating employees, margarine property testers, fatty acid chlorideoperating employees, and employees in these classifications who arebiweekly paid, but excluding plant clerical employees, temporary em-ployees, office clerical employees, laboratory employees,6 salesmen,guards, watchmen, professional employees, and supervisors as definedin the Act.[Textof Direction of Electionomitted frompublication.]G The classification "laboratory employees," whom the parties agreed to exclude, doesnot encompassthe employees in the New Jersey laboratory division.Pratt & Whitney AircraftDivision of UnitedAircraftCorpora-tion,Florida Research and Development CenterandRaymondS. Schutta.Case No. 12-CA-1420. September 15, 1961DECISION AND ORDEROn December 15, 1960, Trial Examiner John C. Fischer issued hisIntermediate Report, finding that the Respondent had not violatedSection 8(a) (4) and (1) of the Act as alleged in the complaint and133 NLRB No. 10. PRATT & WHITNEY AIRCRAFT DIVISION, ETC.159recommending that the complaint be dismissed in its entirety, as setforth in the Intermediate Report attached hereto.Thereafter, theGeneral Counsel filed exceptions and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in thecase,and finds merit in the General Counsel's exceptions.Accord-ingly, the Board adopts the findings of the Trial Examiner only tothe extent they are consistent with this Decision and Order.The complaint alleges that the Respondent violated Section 8 (a) (4)and (1) of the-Act by refusing to employ or reemploy the ChargingParty, Raymond S. Schutta, because he gave testimony in a Boardproceeding.The Trial Examiner concluded that the General Counselhad not sustained the allegations of the complaint by a preponder-ance of the evidence.Because of our disagreement with the TrialExaminer's reasoning, conclusions, and recommendations, and be-cause of his failure to make certain relevant factual findings, webriefly summarize the facts of the case.'Schutta had extensive experience both as a water treatment opera-tor and as a plater.He was offered a choice of either position whenhe was hired by the Respondent in August 1958, but elected to work,as a 'water,'freatment operator.About a month after commencingwork, he was called in by Respondent's security officer to explain dis-crepanciesin employment application.Schutta admitted havingmadecertain misrepresentations, and signed a statement to that effect zHe heard no more of this matter for the remainder of his tenure.A year later, in September 1959, he testified on behalf of the GeneralCounsel in anothercaseinvolving allegations of unfair labor prac-tices againstRespondent by the International Association of Machin-ists,AFL-CIO. His testimony in that case had a direct and probativebearingin support of the allegations of that complaint, particularly inrespect to threats of reprisal for union activities made by one ofRespondent's supervisors and in respect to other statements by thissupervisorbearing on discriminatory motivation for the discharge of1Our findings are made on the basis of an examination of the entire record in the lightof the Trial Examiner's credibility findings.The Trial Examiner did not discredit anywitness.The General Counsel, who filed the only exceptions,has excepted to the TrialExaminer's failure to discredit Schirm, the Respondent's personnel manager.However,inasmuch as a clear preponderance of all the relevant evidence does not convince us thatthe Trial Examiner's credibility finding respecting Schirin was incorrect, we find no meritin this exception.Standard Dry Wall Product8,Inc.,91 NLRB 544, 545,enfd. 188 F 2d362 (C.A. 3).2 In the statement he admitted that, despite representations in his employment applica-tion to the contrary,he was not a high school graduate and he had been arrested (he wasconvicted of larceny in 1940,placed on a 1-year probation, and released therefrom after3 months).He explained to the security officer that he had almost enough credits for ahigh school diploma, and that he had forgotten the arrest.The security officer acceptedthe explanation,and Schutta's employment was not affected. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe alleged discriminatees in that case.3After Schutta's testimonyRespondent entered into a settlement agreement providing for rein-statement of all of the alleged discriminatees therein and reimburse-ment to them in the total amount of $6,200. On or about October 19,1959, Schutta was laid off for lack of seniority in order to make roomfor the reinstatement of one of these discriminatees.This layoff is notallegedas anunfair labor practice.On the day of his layoff Schutta attempted unsuccessfullyto trans-fer to a plater's position.He was informed by Respondent's personnelofficer that he would be considered for a plater's job without havingto fill outa newapplication.On or about October 21, 1959, an in-formal grievance meeting was held at which Respondent's personnelmanager,Schirm, was reminded by union representatives that Schuttahad about 12 years experience as a plater and was asked that Schuttabe given an opportunity in the plating department. Schirm advisedthat if there were an opening in the plating department or anywhereelsein the plant Schutta would be given an opportunity to obtain sucha position.On the following day Solomonson, Respondent's platingsupervisor, told Ramsey, the chairman of the grievance committee ofthe IAM, that he, Solomonson, desired to hire experienced platers.However, Schutta was not recalled.At the hearing Respondent'scounsel offered to stipulate that since Schutta's layoff Respondent hadhired platers and employees in its water treatment department, butno dates were specified.Between October and December, at threemore informal grievance meetings, the union representatives presentmade an effort to persuade Respondent to rehire Schutta as a plateror in any other position.At each meeting Schirm stated he wouldbe glad to give Schuttaa job as aplater or any other job for whichhe was qualified, if an opening occurred.On February' 17, 1960,Schutta filed a new application seeking a position as either- a plateror a water treatment operator.He was again told that there wereno openings.However, in March 1960 the Respondentran local news-paper advertisements for platers.Schutta thereafter contacted Re-spondent several times, finally writing Respondent a letter on March13.On March 15, Respondent by letter advised Schutta that it,.hadno position for a person of his experience and qualifications, but ifan appropriate opening occurred in the future it would give him fur-ther consideration.Respondent did in fact hire a plater on March29, who had applied in answer to a newspaper advertisement .43The evidence in that case also shows that on September 10, 1959, immediately beforeSchutta took the witness stand, he was threatened by his supervisor that if he remainedat the hearing he would be"put on the report as being absent without leave "4The General Counsel produced one witness,La Buff, who was hired as a plater onMarch 29, 1960La Buff was a college graduate with extensive credits in chemistry.However,he had only 2 years' prior experience as a plater and his duties with Respondentrequired'no more than average plating experience PRATT&WHITNEY AIRCRAFT DIVISION, ETC.161The Respondent's continued refusal to give Schutta a job was dis-cussed at a formal grievance meeting onApril 7, 1960.At this meet-ing Schirmfor the firsttime announced his positionthatSchutta wasnot qualified as a plater.Schutta hasnot been rehired,although sub-sequent tothe filing of the chargeherein, Respondent also had occa-sion to advertise for watertreatmentoperators.After the General Counselrested at the conclusion of presentingthe foregoingevidence,Respondent,although it had the opportunityto do so, raised no defense,but moved to dismiss thecomplaint on theground thatthe General Counsel hadfailed to sustainthe burden ofproving the allegations of the complaint.Citing theevidence ofSchutta's1940larceny conviction,his lackof a high school diploma,hismisrepresentationsin his employmentapplication,and certaindiscrepanciesin his testimony,Respondenturged thatthe record in-dicated amplereasons why Schutta wasnot suitable for reemployment.Although the TrialExaminerdenied theRespondent's motion fordismissal at the hearing,he subsequentlyconcluded in his Interme-diate Report, inagreementwithRespondent, that the GeneralCounselhad not sustainedthe burdenof proving the allegations of the com-plaint.Accordingly, the TrialExaminer recommendedthat the com-plaint be dismissed.The TrialExaminer reasonedthat Respondentthrough itspersonnel director,Schirm, wasunwilling to recallSchutta for work at itsvital defense plant inWestPalm Beach,Florida,because ofSchutta'sbackground,his conviction,and his mis-representationof his employmentrecord.Notingthat Schirm's atti-tude towardSchutta apparently changed by April 7, 1960, the TrialExaminer speculatedthat Schirm had not, untilthat time, seenSchutta'sfile, which contained Schutta'swritten statement to the se-curityofficer admitting his arrestand his employmentmisrepresenta-tions.The Trial Examinerfurther assumed that the security officerhad kept. this matter to himself.Based on these speculations, theTrial Examinerconcludedthat, because,of Schutta'sbackground,Schirm determinednot to rehire him.The TrialExaminer's conjecturethat Schirmdid not become awareof Schutta'sbackgrounduntilmany monthsafterSchutta's layoff isdemonstrably unwarrantedupon analysis of the factsof record.Bystipulation of the parties,the record hereincorporates some 140 pagesof Schutta's testimony.in the earliercase, showing that Respondentcross-examinedSchutta extensivelyabout, andSchutta again ad-mitted, hisprior arrest,his lack of a highschool diploma,and hismisrepresentationof both factsin his originalemployment applica-tion.Hence, fromthe recordin this earlier case, the inference is in-escapablethatSchutta'searly backgroundwas well known to Re-spondent's responsible officialsbeforethe start of the 6-month period624067-62-vol 133-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring which Respondent repeatedly expressed a desire to reemployhim when a vacancy occurred. Significantly, Schirm, himself, gaveno testimony which might dispel this inference, nor did Respondentargue that Schirm was unaware of Schutta's earlier background.The issue here presented is a narrow one. The Respondent does notdispute the evidence which establishes the essential elements of aprima faciecase of violation of Section 8 (a) (4) and (1) of the Act.Thus, the evidence shows,inter alia,that Schutta testified adverselyto Respondent in the prior case; that Schutta applied for rehire as aplater or water treatment operator; that there have been openings inthose classifications subsequent to Schutta's application ; and that,notwithstanding Schutta's competence to perform those jobs 5 andthe Respondent's repeated undertakings to hire him, Schutta was nothired.The Respondent argues, nonetheless, that no violation should befound because Schutta in its view was unsuitable for reemployment.It predicates its claim in this regard on two grounds : (1) Schutta hadfalsely represented in his original employment application that hewas a high school graduate and that he had not been arrested; and(2) Schutta had testified untruthfully in the instant case.In our opinion the record establishes that the Respondent at no timeregarded these matters as sufficiently serious in nature to preclude,Schutta's eligibility for employment.Thus, it appears that Schutta'smisrepresentations in his employment application became known tothe Respondent's security officer 1 month after he was originallyhired.The security officer commented at the time that the Respond-ent would not "condemn a man for a mistake that happened 20 yearsago," and the Respondent retained Schutta in its employ for 13 or 14months thereafter.In grievance meetings held during the fall of1959,afterSchutta had testified in the prior case andafterthe factsregarding his background were known, Respondent's personnel man-ager, Schirm, made it clear that he would be willing to hire Schuttain any available position for which the latter was qualified.Finally,as late as March 15, 1960, the Respondent put in letter form that itwould gladly consider Schutta for any position for which he wasqualified.The Respondent's reliance upon Schutta's alleged untruthfulnessat the hearing in the instant case is, in our judgment, equally vul-nerable.The Respondent adverts to certain discrepancies in Schutta'stestimony.However, the Trial Examiner found that Schutta was"in the main sincere and truthful," the Respondent did not except tothis finding, and, in any event, Schutta's conduct at the hearing6 The Respondent did not except to the Trial Examiner's finding, which we adopt, thatSchutta was qualified both as a platerand asa water treatment operator. PRATT & WHITNEY AIRCRAFT DIVISION, ETC.163hardly serves to explain the Respondent's refusal to reemploy Schutta,an event which antedated the hearing.In view of the foregoing, we conclude that Schutta was suitablefor reemployment.Accordingly, as the General Counsel establisheda prima faciecase, the burden of going forward with evidence of adefense shifted to the Respondent.6The Respondent did not electto put in any such evidence although it was afforded an opportunityto do so.In this state of the record and in view of the inferences which wehave drawn from the evidence presented by the General Counsel, wefind and conclude that Respondent failed and refused to reemploySchutta because he gave testimony in a Board proceeding. By suchconduct the Respondent violated Section 8(a) (4) of the Act andthereby interfered with the statutory rights guaranteed by Section 7in violation of Section 8 (a) (1) 1 of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe conduct of the Respondent set forth above, occurring in con-nection with the operations of Respondent as set forth in section I ofthe Intermediate Report, has a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and takeWe shall order the Respondent to reinstate Schutta to the positionof water treatment operator or plater, or to any substantially equiva-lent position, without prejudice to his seniority and other rights andprivileges.We shall also require the Respondent to pay Schutta anamount equal to that which he would have earned as wages from thedate of the discrimination to the date of offer of reinstatement, less,his net earnings during such period, in accordance with the formulaset forth in F. W.Woolworth Company,90 NLRB 289. The precisedate of the discrimination cannot be determined on the present record.Schutta had had extensive experience as a plater and as an employeein the water treatment plant.As already found, Solomonson, Re-spondent's plating supervisor, told Ramsey on or about October 22,1959, that he wanted to hire experienced platers.Moreover, at the.hearing counsel for Respondent offered to stipulate that it had hiredplaters and employees in its water treatment plant since Schutta's° SeeIdaho Concrete ProductsCo , 123 NLRB 1649, 1663, and cases there cited.SeeVogue Lingerie, Inc.,123 NLRB1009,1010-1011. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayoff, but no dates were specified.Accordingly, we find that the dateof discrimination, from which backpay is to begin (a date to be de-termined in the compliance stage) is whatever date, on or afterOctober 22, 1959, the Respondent first filled a vacancy for plater orwater treatment operator.Backpay will be computed at the rate'applicable to the job so determined to have been available.In accordance with our usual practice, the period from the date ofthe Intermediate Report to the date of our Order herein will be ex-cluded in computing the amount of backpay to which Schutta isentitled, because of the Trial Examiner's recommendation that thecomplaint be dismissed."CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning oftheAct.2.By refusing and failing to recall the Charging Party because hetestified in a prior Board proceeding against Respondent, Respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (4) and (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) of theAct.ORDERUponthe entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelationsBoard hereby ordersthat theRespondent,Pratt &WhitneyAircraft Division of UnitedAircraftCorporation,Florida Researchand Development Center, its officers,agents, successors,and assigns,shall :1.'Cease anddesist from :. (a)Refusing or failing to reinstate or ,otherwise discriminatingagainst an employee because he has given testimony in any proceedingunder the Act.(b) In any like or related manner interferingwith,restraining, orcoercing employees in the exercise of the rights to self-organization,to form labor organizations,to join or assist any labor organization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and to refrain from anyor all such activities. '2.Take thefollowingaffirmativeaction which the Board finds willeffectuate the policiesof the Act :8Custom Underwear Manufacturing Company,108 NLRB 117, 121. PRATT & WHITNEY AIRCRAFT DIVISION, ETC.165(a)Offer Raymond S. Schutta immediate and full reinstatement,without prejudice to his seniority and other rights and privileges, tohis former or substantially equivalent position including that of plater,and make him whole for any loss of earnings suffered by reason of thediscrimination against him in the manner set forth in that section ofthis Decision and Order entitled "The Remedy."(b)_ Preserve and, upon request, make available to the, Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay due, andthe rights to reinstatement under the terms of this Order.(c)Post at its plant at West Palm Beach, Florida, copies of thenotice attached hereto marked "Appendix." 9 Copies of said notice, tobe furnished by the Regional Director for the Twelfth Region, shall,after being signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not.altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twelfth Region, in writ-ing,within 10 days from the' date of this Order, what stepsRespondent has taken to comply herewith.MEMBER RODGERStook no part in the consideration of the aboveDecision and Order.9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we-hereby notify our employees that:WE WILL NOT refuse or fail to reinstate, nor will we otherwisediscriminate, against an employee because he has given testimonyin a proceeding under the National Labor Relations Act, asamended, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rights toself-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their own 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD(hoosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, orto refrain from any or all of such activities.WE WILL offer Raymond S. Schutta immediate and full rein-statement to his former or substantially equivalent position,,with-out prejudice to his seniority or other rights or privileges, andmake him whole for any loss of pay that he may have suffered byreason of the discrimination against him.All employees are free to become or remain, or refrain frombecoming or remaining,members of any labor organization.PRATT & WHITNEY AIRCRAFT DIVISION OFUNITED AIRCRAFT CORPORATION,FLORIDARESEARCH .'AND DEVELOPMENT CENTER,Employer.Dated----------------)3y-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and. must not be altered,defaced, or.covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed, the General Counsel of the National Labor Relations.Board, for the Regional Director of the Twelfth Region (Tampa, Florida), issueda complaint on May 27, 1960, against Pratt & Whitney Aircraft Division of UnitedAircraft Corporation, Florida Research and Development Center, herein called theRespondent or the Company, alleging that the Respondent had engaged in certainunfair labor practices within the meaning of Section 8(a)(4) and (1) of the NationalLabor Relations Act, as amended.The Respondent duly filed an answer in whichit denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held in West Palm Beach, Florida, betweenJuly 13 and August 9, 1960, before the duly designated Trial Examiner.All partieswere represented by counsel and were afforded opportunity to adduce evidence, toexamine and cross-examine witnesses, to present oral argument, and to file briefs.General Counsel at the close of the case made an oral argument., A brief has beenreceived from the Respondent which has been considered.Upon the entire record, and from my observation of the witnesses. I hereby makethe following:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent,a corporation of the State of Delaware,isengaged in the develop-ment and manufacture of aircraft and aircraft engines in the States of Connecticutand Florida.Respondent annually ships in interstate commerce in the course of itsbusiness,materials having a total value in excess of$1,000,000, and in turn; pur-chases goods and materials valued in excess of$50,000directlyfrom without theState of Florida.More than 50 percent of the Respondent'sbusiness involves con-tractswith the United States Government involving national defense.Respondentadmits, and I find,that it is and has been engaged in commerce within the meaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION CONCERNEDInternational Association of Machinists,AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act. PRATT & WHITNEY AIRCRAFT DIVISION, ETC.167III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that on or about October 20, 1959, the Respondent ter-minated the employment of Raymond S. Schutta, and has failed and refused toemploy or reemploy said Schutta in any capacity for which he is qualified becauseSchutta testified on September 10, 1959, as a Government witness in a formal Boardproceeding, Case No. 12-CA-908, against this same Respondent-all in violationof Section 8(a)(4) and (1) of the Act.Respondent admits that it has failed to em-ploy or reemploy Schutta, but denies that its reason therefor was "because he gavetestimony in a Board proceeding."This case opened on Wednesday, July 13, 1960, -at West Palm Beach, Florida, withan estimated time of trial of between 1 and 2 days. The aura in'which the casewas heard was that 1,200 members of the International Association of MachinistsatRespondent's missile research plant were on strike and had been on strike sinceJune 14. It was an economic strike. Three thousand other employees continued towork during the strike.-The Trial Examiner suggested to the counsel that anymatters in the nature of pretrial stipulations that could be taken care of at that timeshould be accomplished in order to expedite and shorten the case. It was stipulatedthat the testimony of Schutta, who was identified as a Charging Party, be made apart of the record in this case.This testimony covered some 140 pages of transcript.A settlement agreement of Case No. 12-CA-908 involving Pratt & Whitney andInternationalAssociation of Machinists (General Counsel Exhibit No. 17) wasintroduced into evidence.In this settlement agreement, among other things, Re-spondent had agreed not to discourage membership in IAM or any other labor or-ganization,and to offer Walter W. Aylward immediate and full reinstatement to theposition he held before his discharge without prejudice to his seniority or other rightsand privileges.A like offer was made to Willard E. Bramlett and Stuart D. Shields,and $6,200 was paid to the Regional Director for the Twelfth Region to be utilizedinmaking whole the above-named alleged discriminatees, as their individual caseswarranted.The General Counsel opened his case by requesting enforcement of compliancewitha subpoena duces tecumdirected to Frank F. Schirm, personnel manager,United Aircraft Corporation, dated June 30, 1960. In this subpena Schirm was re-quired and directed to appear before a Trial Examiner of the National Labor Rela-tions Board in the city of West Palm Beach, Florida, on July 13, 1960, to testify inthis case, and he was ordered to bring and produce at said time and place the fol-lowing books, records, correspondence, and documents: (1) the names and classifi-cations of all employees in the water and waste plant (department 28), includingthe dates hired therein, transferred thereto from other departments, transferredtherefrom to other departments, and the dates of layoffs and termination for theperiod beginning October 20, 1959, and ending July 2, 1960; (2) the names andclassifications of all employees in the electro plating department, including the dateshired therein, transferred thereto from other departments, transferred therefrom toother departments, and the dates of layoff and termination, for the period beginningOctober 20, 1959, and ending July 2, 1960; and (3) the complete personnel file ofRaymond S. Schutta, including all papers, memorandums, records, correspondence,and documents.Respondent's counsel, Wells, stated that Mr. Schirm was present in the courtroomand prepared to testify and that if, in his testimony, it appears that these records arematerial and relevant, the records are here and may be used in connection with histestimony:"However, I do not understand that the function ofa subpoena ducestecumis to afford the counsel for the General Counsel an opportunity to go on afishing expedition to see what might be amongst some of the Company's records.These records have not been shown at this point to be at all relevant or material, butas a result of testimony, if they become relevant and material, we will then abide bythe Trial Examiner's ruling as to putting them into the record or using them as partof the testimony in this case.However, we do not intend to merely appear herewith a group of records which we turn over to General Counsel and through whichthereupon he may thumb through and search through in the hope of finding some-thing that might conceivably help his case."General Counsel Westheimer argued that although Counsel Wells had not speci-fically used the words "petition to revoke," he was now stating that the Companyhad brought their records in and that "although they are not going to refuse to de-liver them over to the General Counsel, that he feels, that the General Counsel isnot entitled to see such records."He also argued that it was obviously clear sincethis case involved the qualifications and the reasons of Schutta's failure to be re-hired, these records naturally are required, and more especially, Schutta's personnelfile containing the record as to the three departments involved: (1) where Mr. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchutta worked in a water treatment plant,(2) the department at which he soughtemployment,and (3)his personnel file.Counsel Wells contended that until it hadbeen established that these records were shown to beproperly relevantand materialin the trial of the case,thesubpoenaducestecumsigned by Board Chairman Leedomdoes not direct the Respondentat thispoint of the trial to turnover thedocumentsdescribedin thesubpena.Accordingly, he declined to honor General Counsel'srequest.Specifically,Respondent'scounselstated thathe was willing to producethem to the extent` that theybecome relevant or material in this hearing.Amongother things he contendedthat thesedocuments were in the nature of confidentialsecuritymatters,investigations,and reportswhich wereconfidential files of theCompany whichcould notand would not be released.The Trial Examiner sug-gested to the GeneralCounselat this pointthat he gointothe district court andseek enforcementas provided by -law.The General Counsel decidednot to followthe usual procedure,but rathercalled Schirm as an adverse witness under Section43(b) of theFederal Rulesof Procedure.He attempted to use this method toaccomplish compliance with the terms'of his subpena.All of theexhibits introducedinto evidenceby GeneralCounsel wereadmitted afterhavingbeen shown to bematerial and/orrelevant to thesatisfactionof the Trial Examiner.The documentaryevidence admitted under this formulais set forth below.Documentary EvidenceThe first document showing Schutta's employment is dated October 12, 1958, andis an application for employment at Pratt&WhitneyAircraftDivision.This docu-ment does not show the type of work applied for,but under additional comments,ifany, Schutta wrote "I have an operator's license 'B'for water plant operation."This application carried a legend which stated"Iunderstand that falsification oromission of facts called for in this application is cause for cancellation of the appli-cation and/or separation from the Company's service if I have been employed."Immediately thereunder is the notation"Have you ever been arrested?Answer,No," followed by the signature of Schutta.Under the column dealing with edu-cation,high or prep school,Schutta answered that he did graduate from RiversideHigh School,"specializing in Science."He also listed technical trade or businessschool as Milwaukee Vocational,"specialization:Time and Motion Studies"; incollege or university,he listed"U. W. Exd. Div." with no specialization.Under postgraduate or other education,he listed"University Florida, Water School,"and underspecialization,"studying for operator's license."Under work experience,he listedemployment with the town of Lantana as city employee in water department astruckdriver at $66 per week,1953-58.He also listed Cutler and Hammer,Inc., ofMilwaukee,Wisconsin,as electroplating at $3.85 per hour.On his employmentquestionnaire for United Aircraft Corporation(General Counsel Exhibit No. 4,dated August 12,1958,with notation of employment date August 21,1958),Schuttalisted position applied for as "water operator."Under education qualifications, helisted high school as St. John's,Riverside Public School,Milwaukee, 1929-33, andunder inquiry: "Did you graduate," answered yes.Under college or university, hegave "University of Florida,Extension,Water School1957."Under question "Haveyou ever been arrested,if so give information,etc.," there is a notation"Says no8-20-58."Under date of August 25, 1958,the personnel investigation section of Pratt &Whitney addressed a letter to Cutler-Hammer, Inc., Milwaukee,Wisconsin,in whichthey requested any information concerning the applicant Schutta of dates of employ-ment,type of work performed,ability, character,conduct,and reason for termina-tion-as well as a question:"Did you consider this person to be of such characteras to permit employment on work affecting national security?"The reply, on thereverse page(General Counsel'sExhibit No. 8-B,dated August 28, 1958),shows anotation by Cutler-Hammer,Inc., showing employment January 29, 1941, toAugust 18, 1952; occupation:plater;disposition:average;character: honest, sober,capable, and reliable; production:above average; skill:above average; attendancequotation:excellent,with a final notation,"would be eligible for reemployment."On General Counsel'sExhibit No. 7, entitled"Further Investigation"and underheading "Supplementary Interview,"dated September 26, 1958, in an interview byW. C. Guber, Schuttasigned a statement:I admit I falsified my questionnaire by failing to list the following arrest-7-30-40 larceny-1year probation(this was while working at Gimbel'sDepart-ment Store:Ihad a coat in my possession and had no sales slip for it.Aninvestigation was made and my house was searched and I was made to accountfor items in the house.I had receipts for everything but the coat).This was PRATT & WHITNEY AIRCRAFT DIVISION, ETC.169the only time I was ever arrested. I also falsified my education on my question-naire by indicating I graduated from high school. I had sufficient credits butdid not receive a diploma.With this record in his folder Schutta was permitted to remain for 14 months inthe employ of Pratt & Whitney, or until he was replaced in the water department byMr. Aylward, the alleged discriminatee, involved in the unfair labor practice caseinwhich Schutta testified.(Schutta had been released when Aylward was rein-stated because of his lack of seniority.There is no question of an unfair labor prac-tice in his discharge at this time.)This supplementary interview (General Counsel's Exhibit No. 7) came into thehands of Mr. Evans, the security officer, in due course.Asked on redirect examina-tion to tell the circumstances surrounding this statement, Schutta testified: "Well, Iwas called into his office and he had a questionnaire in front of him, one of thoseapplications, and he said on that application that I had stated that I had never beenarrested and that I had said that I was a high school graduate, although I hadn'tFurther queried by General Counsel Westheimer:Q.And what did you tell him?A. At that time, I told him I was a little ashamed of the fact that I had gonetomy senior year and dropped out prior to graduation and then he asked meabout the incident with the coat.Q.What did you tell him with reference to that?A. I told him that it had just escaped my memory at the time.Q. Now, what did Mr. Evans say, if anything?A. He filled this out and said to me that it's nothing to worry about and hesaidonly you and I and the security files will ever see what is in here.He said,we are not about to condemn a man for a mistake that happened 20 years ago;so I signed it. [Emphasis supplied.]The next document (General Counsel's Exhibit No. 5) entitled "Application forEmployment Pratt & Whitney Aircraft: Rehire" and dated February 17, 1960, showstype of work applied for: (1) electroplating and heat treatment, and (2) wateroperator.Under the education section, high or prep school, Schutta recited "River-side High, Milwaukee, 1933-37," Did you graduate: answer, No, and Post Graduatecolumn lists:U. of Florida, annually, Water School (short courses)Under the"Work performed" at Cutler-Hammer, Inc., he indicated: "electroplating and heattreatment," rate of pay: "piecework."Under question: Have you ever been arrested9he answered "Yes."Under the section for interviewer's notes is a notation: "PettyLarceny-19 yrs. of age-Milwaukee, Wis." and a further notation: "due to lackof experimental plating experience feel applicant's best field of work is water andwaste operator. Signed J. E. H."Next in sequence is Schutta's formal grievance.On Pratt & Whitney Aircraftgrievance form (General Counsel's Exhibit No. 6) dated April 7, 1960, "Foreman'suse only," there is the following recitation, "Statement of grievance and facts in-volved: On 3-9-60 it was called to my attention that the company had run an adin the local newspapers for `electroplaters.' I was laid off 10-20-59 from watertreatment plant and advised the company of my experience in plating even to thedegree of filling out a new application, 3 weeks ago, showing this experience.Remedyrequested: I be recalled to the plating classification job opening before any newemployee is hired to fill such job opening.Violation claimed: Article VII, B and C-Section 1 and 17 and any and all other provisions of this agreement that may apply.Submitted 3-15-60."General Counsel's Exhibit No 9-A is an hourly job description of Pratt & WhitneyAircraft-Florida Operations showing the duties performed by a plater together withoperating instructions.General Counsel's Exhibit No. 9-B is a document entitled"Substantiating Data-Hourly job rating" and covers the factors- education, experi-ence, initiative, ingenuity, physical demands, mental and visual demands, equipmentand process responsibility,materiel and product responsibility, safety of othersresponsibility,work of others responsibility, working conditions, and unavoidablehazards.General Counsel's Exhibits Nos 10, It, and 12 are respectively want ads insertedin local newspapers, particularly Palm Beach Post Times, Sunday, March 6. 1960.Under "Help Wanted, Men," there was a list of six categories among which wereplaters.A similar advertisement appeared on Sunday, March 13, 1960, in whichthere were eight classifications, among which was platers.The Post Times classifiedof Friday, June 24, 1960, carried "a partial list of immediate openings," among whichwere water and waste treatment operatorsGeneral Counsel's Exhibit No 13 was 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDa letter directed to H. C. Holmes, employment counsellor of Respondent Pratt &Whitney.This letter over the signature of Schutta reads as follows:On February 17, 1960, I filed an application for "rehire" and was interviewedby an employment counsellor, at the firm's offices.My application was for theposition of plater.At that time I was informed that when an opening woulddevelop, I would be notified by mail or phone.On March 6, 1960, your firmpublished an advertisement in the Palm Beach Post which expressed a need forplaters.Since I have not received any communication from you regarding myapplications, I assume you probably have overlooked it?Will you please investi-gate this matter and acknowledge by return mail?May I also remind you thatI am available for immediate employment.General Counsel's Exhibit No. 14 is a letter from Pratt & Whitney Aircraft signedby Loring E. Holmes, employment officer, written to Schutta under date of March 15,1960.This letter reads as follows:DEAR 'MR SCHUTTA: Thank you for your recent letter relative to the possibili-ties of employment with this division.We have reviewed our current job open-ings and regret that we do not have a position to offer a person of your experienceand qualifications.In the event an appropriate opening occurs in the nearfuture, we shall gladly give you further consideration.Very truly yours,A principal witness called by General Counsel was Walter Woodrow Aylward, nowpresident of the local and chairman of the negotiating and grievance committees.Aylward is presently in the water and waste treatment department and is the man whoreplaced Schutta when he, Aylward, was reinstated as a result of the Board order inthe case in which Schutta had given testimony against the Company.His testimonyis supported by General Counsel's first witness, R R. Ramsey, whose version ofevents was similar to Aylward's.Queried by General Counsel Westheimer, Aylwardtestified:Q. As president of the Union, or as chairman of the grievance committee, didyou ever file a grievance on behalf of Mr. Schutta?A. I did.Q Will you describe the circumstances, the time when this took place.A. Mr. Schutta called me at the union office, and told me that Pratt &Whitney had been applying for electroplatersQ.When was this he called you?A It was early in March, sometime around the first week in March.He toldme that he had an application on file with Pratt & Whitney, an application forelectroplater.He said he was receiving no consideration for the job, would I filea grievance for him? I said yes.We drew up the grievance for Mr. Schutta andsubmitted it to the Company.Q.When did you speak to Mr. Schirm?A. The first time I spoke to him was outside the water plant.Q. Outside the water plant.What was said?A. I told Mr. Schirm that Mr. Schutta wanted a grievance filed, and I wouldhave to submit it as the third step of the grievance procedure, because of thefact that he was on a layoff status.He asked me what Mr. Schutta's troubleswere, and I said, "well, you are advertising for electro platers in the newspapers,and Mr. Schutta had applied for a job and he is not receiving any considera-tion."Mr. Schirm said that he had.advertisements in the paper forelectro platers, but they didn't really need electro platers. I said, "Why did youadvertise for them?"He said, "Well, we bought the space so we used it to fill upthe space." I said, "It doesn'tseema reasonable answer to the question."Hesaid, "Why don't you file a grievance at the next third step meeting, and wewill discuss it again?"Q. Did you file such a grievance?A. Yes, I submittediton anagenda letter for the next third step meeting.Q. And when was this agenda letter, if you recall?A. I believeI sentthe letter on March 23.We could ordinarily have heldthe meetingon March 31, but Mr. Schirm said he was busy at that time, couldwe possibly put it off another week. I said, "it is all right with us" so wediscussed it on April 7.Q.What was said at thismeeting onApril 7 with reference to Mr. Schutta?A.Well, generally when we submitted the letter we started off by giving thesituationto Mr. Schirm; said that Mr. Schutta had noticed they had an ad"ertise-ment in thenewspapers for electro platers, that Mr. Schutta had applied for PRATT & WHITNEY AIRCRAFT DIVISION, ETC.171the job and he didn't feel as though he was receiving any consideration fromthe Company. So Mr. Schirm said, "there is no job openings in electro plat-ings."I said, "you advertised for them, it is evident you needed some.Mr.Schutta wants to know why you are not considering him."He said, "doyou have copies of the papers, or the ads?" I said; "we do."He said, "well,it is evident that you haven't been in touch with Mr. Schutta.Mr. Schuttahas been notified by mail that he is not qualified for the job." I admitted thefact that I didn't know at that time that Mr. Schutta had received the letter.I asked Mr. Schirm, I said, "well, how did you judge his qualifications?"Hesaid, "my supervision in the plating department told me that Mr. Schutta'squalifications were not sufficient."Q. Did he mention who in the plating supervision?A. Yes, he mentioned two names.The only one I recall, I think, is Mr.Solomonson. I believe he is a supervisor.Q. All right, continue.A.Mr. Schirm said that Mr. Schutta was not qualified for the job. So Isaid, "well, we don't particularly feel that he has received justice, so we willappeal this grievance to the fourth step grievance procedure," which we did.Q. Did you have any further conversations with Mr. Schirm subsequent tothis meeting of April 7?A. I asked Mr. Schirm, I said, "is there any possibility of discussing Mr.Schutta's condition, and we can avoid this fourth step meeting?"He said,"well, we can discuss it, but" he says, "I don't know what good it will do, thefact that he hasn't the necessary qualifications."I said,"you probably willhave openings coming up here and there if you advertised for them, at leastyou can try to give the man consideration in view of the fact that he has experi-ence, he has been a good employee during the time with the company."Mr.Schirm said, "we would give him a job if we had it available for him but he isnot qualified for the job that is open."He again stated the fact that hissupervision advised him that Mr. Schutta's qualifications were not sufficient.Q. At the April 7 meeting did he explain in what manner Mr. Schutta wasnot qualified?A. No, they didn't discuss his qualifications.He just said he wasn't qualified.Q.Was a fourth step grievance procedure ever held?A. Yes, it was.Q. Do you recall when this was held9A. Early in May, I think around May 5, somewhere around there.Q.Who attended this fourth step meeting?A.Mr. Summers, International Representative, and myself for the Union,and Mr. Schirm and Mr. McLaughlin for the CompanyQ.Will you please state what was said at this fourth step grievance?A.Mr. Summers discussed the grievance at the fourth step with Mr. Schirm.I did not enter into the discussion at the fourth step.Q.Mr. Aylward, do you recall what was said at that meeting?A. Oh, I can't recall the actual words.The general discussion was that Mr.Schuttawas not qualified for the job.That was the general gist of theconversationOn cross-examination Respondent Counsel Wells got admissions from Aylwardand other witnesses that they were just carrying out the processing of a grievance inaccordance with contract procedure and they assumed that Schutta was qualified.H. C. Summers, special representative for the International Association of Ma-chinists, testified as a witness for General Counsel.He stated that on May 5, incompany with Aylward, president of the Local Union, he processed at the fourthstep Schutta's grievance before Company Representatives Schirm and McLaughlin.His testimony was as follows:Then we got into the discussion of the grievance itself, and Mr. Schirm said thathe didn't understand just exactly what it was that Ray Schutta was after. Ireplied that in my opinion the grievance spoke for itself, and certainly we werecontending that he should at least have offered him a job in the classification ofelectric plater.Mr. Schirm then said he still didn't understand just exactly whatitwas he was after; that he had been off from work approximately six monthsand he made no effort to contact them that he knew anything about. I pointedout to him that it was my understanding that Schutta had contacted the Com-pany on severaloccasions,even to the extent that he came back to the plant andfiled a new application, or amended his old application to include, to be sureand include all of the experiencethat he had asan electric plater.I again 172DECISIONSOF NATIONAL LABOR RELATIONS BOARDasked Mr.Schirm whether or not there was not an opening for electric platers.He said that there weren't any openings in the electric plating classification. Ithen replied to him what I had seen in the local newspapers where there wererunning ads for electro platers.He said they may have been,but there was stillno openings.He then led into a discussion of Schutta as a plater.I asked himwhy he was not being considered,why he wasn't offered a job in plating?Hesaid,"the Company just doesn't think he is qualified."Then with a short dis-cussion of the qualifications themselves,I suggested to Mr. Schirm that inasmuchas I was not in a position to go into the details of electro plating, certainly I didnot feel that I was qualified to sit there and discuss details of electro platersas such.I suggested that possibly we arrange another meeting in which wecould bring Schutta in, and then we could sit down together and certainly couldgo into the details then of Schutta's electro plating experience.Mr. McLaughlinthen spoke up and said this would not be appropriate,inasmuch as it would be aviolation of the Taft-Hartley Act itself, because of the fact that Schutta had fileda charge. I told him in my opinion it would not be, and certainly if we couldarrange such a meeting like this we could maybe serve as a basis on which wecould wash out this whole thing,that all that Schutta was interested in was a job.Mr. Schirm then spoke up and said also this could not be done,because it wouldbe in violation of the Act by talking to Schutta,inasmuch as he had already filedthe charge itself.Again we discussed,or I brought up the question again, whydon't you go ahead and put the man to work, and let us wash this whole thing outso we wouldn'tgo any further?Mr. Schirm replied that he couldn't do it, thatagain the interviewers had interviewed Schutta, and as far as the Company wasconcerned,he was not qualified for the job,thereby he was denying the grievance.In response to General Counsel's question as to whether anything was said aboutSchutta's reemployment as a plater with reference to the contract the Companyhad with the Union,Summers testified:Actually, in discussing the grievance,on the fact of the agreement there was oneviolation that was actually enumerated,I think, as a violation.I don'trecallthe exact provision of the agreement itself. I pointed out that even though theagreement did not make it specific, did not make it mandatory upon the Com-pany that they had to offer employment to an employee in another senioritygroup,but certainly the language was there that implied that this would be donewhere a man was laid off in one seniority group,if he had the qualifications hewould be offered employment in another seniority group, and certainly under theterms of this agreement,this language being there, it certainly indicated theywould make this kind of a move, and this we were requesting them to do.iFrank N. Nolan,a witness called by the General Counsel,testified that Schutta'sgrievance was discussed at least four times at grievance meetings.At the firstmeeting in the latter part of October,he testified that Ramsey pointed out thatSchutta would like to continue working for the Company.He also pointed out thathe was capable of doing other things besides water treatment,and he mentionedextensive experience in plating that Schutta had had somewhere up north.Hequoted Schirm as saying: "He said if an opening developed that he would be gladto put him in that job. . .into a plating job, and he also,if he was qualified forsome other type of job,too in addition to that."Nolan admitted on cross-examination that Schirm stated that Schutta was not qualified for the type ofplating in this plant of Respondent.He also admitted that he did not know as amatter of fact that Schutta was qualified as a plater.Albert Overton,a machinist and member of the negotiating committee, testifiedin a vein similar to that heretofore given and both counsel agreed that this evidencewould be merely cumulative.Hugh LaBuff, a witness called by General Counsel,testified that he saw an ad inthe Tampa Tribune on March 13, 1960,wherein Pratt&Whitney was advertising forplaters, that he drove out on March 14 and applied for a job.He stated that hewas interviewed by Mr. Solomonson and was offered a iob at $2 44 per hour and thathe was hired on Monday,March 28.He stated that he was a graduate of HobartCollege, class of 1951,and worked in physical chemistry for 8 years and had 2 yearsof electroplating experience among other qualifications.He stated that he hadnever noticed any experimental plating being done at the plant but that all engines'The portion of the agreement in question was offered into evidence and reads asfollows :"Nothing herein shall preclude the Company from offering a transfer to anemployee scheduled to be laid off from a job in one occupational group to a job in adifferent occupational group." PRATT & WHITNEY AIRCRAFT DIVISION, ETC.173made at the Florida operations were experimental in nature and that the platingis standard plating.He stated that he quit work when the strike began in June andthat he did not go back to work after the strike because he was returning to schoolin the fall.With the above-quoted and described evidence, the General Counsel closed hiscase and rested.Thereupon, Respondent Counsel Wells moved, to dismiss theGeneral Counsel's case and complaint, and rested.The Trial Examiner reservedruling until issuing his Intermediate Report.General Counsel Westheimer made acomprehensive oral argument.CounselWells submitted a brief to the TrialExaminer.Respondent Counsel Wells, who it will be recalled, put in no defense after GeneralCounsel had closed his case but stood on his motion to dismiss the complaint, sub-mitted a brief to the Trial Examiner on September 12, 1960, which, in the opinion ofthe Trial Examiner, is unanswerable and states reasons which are dispositive of thecase.Cogent portions of this brief by Counsellor Wells are quoted as follows:After Schutta's employment was terminated [on October 20, 1959], he filed, onFebruary 17, 1960, an application with Respondent to be rehired in another po-sition [See General Counsel's Exhibit No. 5].On this application Schuttaasked that he be employed by Respondent as a plater. The record shows, andthe Respondent concedes, that there were openings for platers at, or shortly after,the time that Schutta filed this application. Indeed, as numerous exhibits intro-duced by the General Counsel clearly show, the Respondent had advertisedgenerally soliciting applicants for the job as plater.The record further showsthat Respondent did not hire Schutta as a plater whereas it did hire an employeeby the name of LaBuff as a plater. The record further shows that Schutta,the Charging Party, had testified as a witness for the Board in a prior proceedingbefore the Board in a case in which it was alleged that the Respondent had com-mitted certain unfair labor practices.The record also shows that Schutta hadworked for another company for approximately 12 years as a plater before he hadgone to work for the Respondent, and that this employment as a plater had beenduring the period from 1940 to 1952.The record shows that when Schutta, the Charging Party, filed his original appli-cation for employment with the Respondent in 1958, he falsified this applicationin several respects.Thus, his application stated that he had never been arrested.In fact, however, Schutta had been arrested for petty larceny; he had pleadedguilty to having committed this crime; he had been sentenced to serve a year onprobation; and he had been released from probation after three months of con-tacting the probation officer. Schutta's application also stated that he was a highschool graduate, whereas, in fact, he was not a high school graduate.His appli-cation further stated that while he was employed as a plater from 1940 to 1952,prior to his employment by the Respondent in 1958, he had been paid at the rateof $3.85 per hour. In testifying in this proceeding, however, Schutta could notrecall exactly what his pay as a plater had been, but estimated it to be con-siderably less than $3.85 per hour (Tr. 368-373). Schutta testified on directexamination that when he first applied for employment with Respondent in 1958,he applies for the position of "water and waste treatment operator or electro-plater" (Tr. 219); that a personnel interviewer by the name of Holmes offered toplace him either in the job as water and waste treatment operator or electro-plater (Tr. 220); and that Schutta had elected to take the job of water and wastetreatment operator (Tr. 219-220). Schutta further testified that when he appliedfor re-employment in 1960, he was again interviewed by Holmes, but that thistime Holmes did not offer him a job in the plating department(Tr. 262-263).The General Counsel's position appears to be that the Act requires an em-ployer to hire any worker who has previously testified against the employer ina Labor Board proceeding, if the employer has a job available on which theapplicant has had previous experience.The General Counsel's position appearsto be further that this is true although the applicant is one who has falsified hisapplication by attempting to hide the fact that he had been arrested and sen-tenced for petty larceny, or regardless of the fact thatas a witnessin the LaborBoard proceeding he was addicted to giving absurdly incredible testimony andthereafter to giving equally absurd explanations as to why his testimony hadbeen inaccurate.It is well established principle of law, of course, that the General Counselmust produce evidence to substantiate the allegations of the complaint.In thiscase the General Counsel has not produceda singleshred of evidence whichshows that the Respondent's refusal to re-employ Schutta was based on the factthat Schutta had testified earlier in a Labor Board proceeding.Certainly it 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot be contended that, upon being faced with a charge such as that con-tainedin the complaint in this case, the Respondent has any burden of showingwhy it had refused to employ any applicant for a job.This is precisely whyRespondent in this case retused to spend its own time and the time of the TrialExaminer introducing evidence into the record with respect to the precise rea-sonswhy it preferred not to rehire Schutta when he applied for re-employmentin 1960.Certainly, on the record now before the Trial Examiner, there is atleast as much evidence to support the inference that Respondent did not rehireSchutta because of his past record as there is evidence to support an inferencethat Respondent's failure to rehire Schutta was occasioned by the fact that hehad testified in the earlier Board proceeding.Under these circumstances it isimpossible to conclude as a matter of law that the General Counsel has sub-stantiated his burden of proof in this case and, therefore, the complaint shouldbe dismissed.Respondent perhaps could have explained by testimony of one of its repre-sentativeswhy it had hired LaBuff while at the same time it had refused to hireSchutta as an electro-plater when Schutta applied for that job in 1960.How-ever, such testimony would be superfluous to evidence already in the record.Thus, LaBuff had no record of any criminal activity, had not in any way soughtto mislead the Respondent on his application for employment, had a fine scho-lastic andmilitary record; and had had the experience qualifying him for thejob as electro-plater.For Respondent to adduce testimony to the effect that itpreferred to hire an employee of the character of LaBuff rather one havingSchutta's character would be testimony merely stating the obvious.Nothing in the Act requires an employer to hire a man simply because hehas been a witness in a Board proceeding, and nothing in the law prohibits anemployer from selecting, on a non-discruninatory basis, the persons whom ithires.In this case, General Counsel, in his closing argument, did not evensuggest the Respondent had discriminated against Schutta by hiring LaBuff.Nor did the General Counsel introduce any evidence whatsoever showing thatRespondent had hired other employees whose character was no better or worsethan Schutta's.It is true that after Respondent became aware of Schutta'sfalsification of an application with respect to his criminal record and to his edu-cational background, the Respondent did not discharge him, but kept him in itsemployement until it terminated him on October 20, 1959.However charitablethe Respondent's action in this respect was, it lends no support to a conclusionthat Schutta was such a desirable employee that the Respondent, but for histestimony in the earlier proceeding, would have rehired him in 1960 for an en-tirely different job which Respondent was then able to fill by hiring individualssuch'as LaBuff.,ConclusionThe Trial Examiner does not concur with Respondent's counsel that Schutta'stestimony is incredible.On the contrary he finds that the rule on credibility laiddown by Judge Learned Hand inUniversal Cameracase is applicable.N.L.R.B. v.Universal Camera Corporation,179 F. 2d 749 (C.A. 2). Judge Learned Handstated the rule thus: "It is no reason for refusing to accept everything that a witnesssays because you do not believe all of it; nothing is more common in all kinds ofjudicialdecisionsthan to believe some and not all."This same rule would be ap-plicable with reference to portions of Mr. Schirm's testimony in which he appearedto equivocate. It was obvious to the Trial Examiner from his listening to and ob-serving the witnesses, and his study of the entire record, that both men were in themain sincere and truthful.Schutta, a prolix person, doubtless believed that he wasbeing discriminated against because of his former testimony.Undoubtedly he wascompetent both as a water operator and also as an electroplater.Also, he had madea clean breast of his youthful involvement to the security officer who had checkedup on him 14 months before and had gotten a clean bill of health.As to Mr. Schirm, it is the Trial Examiner's opinion that in the early stages ofSchutta's effort and attempt to get reemployed that Schirm, the head personnelmanager of this vital, secret, and critical missile development project did not evenknow what was in Schutta's confidential personnel fileItwould appear from therecord testimony that Schirm's attitude changed.This change toward Schutta isevidenced by the undenied and credited testimony of other witnesses such as Aylward,Ramsey, and Summers.The obvious reason, at least to the Trial Examiner, wasthatMr Schirm, in his capacity as personnel manager in a vital defense plant,could not and would not assume the responsibility of reemploying a man either as awater operator or plater, although clearly competent, who had had such an un-fortunate experience in his early youth-and which experience he had attempted NEW ENGLAND TANK INDUSTRIES,INC.175unsuccessfully to cover up when originally employed. Security Officer Guber, in hisdiscretion and at his echelon of responsibility,could keep Schutta's secret, but assound administration,the head personnel officer had no such freedom of action afterSchutta's security file had been broken.Schutta's early environment and secondgeneration Polish background possibly militated against him.Under the circum-stances,Respondent Counsel Wells' refusal to make available confidential securityrecords in a project as vital to our country's security as Respondent's operations isentirely understandable to the Trial Examiner.He was carrying out security policyand was entirely within his rights in insisting that only material and relevantevidence be made available to the General Counsel unless directed and ordered by aFederal district judge to produce confidential documents and/or testimony. In lightof all of the foregoing and upon the basis of the entire record, in the opinion of theTrial Examiner, the General Counsel has not sustained the allegations of his commaplaint by a preponderance of the evidence.The inferences necessary to be drawn tosustain thecomplaint lack evidentiary foundation.Accordingly, itwillberecommended that the complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent Company is engaged in commerce within the meaning of the Act.2. InternationalAssociation ofMachinists,AFL-CIO,isa labor organizationwithin the meaning of the Act.3.Respondent has not engaged in unfair labor practices as alleged in thecomplaint.I therefore recommend that the complaint be dismissed.New England Tank Industries,Inc.andIndependent Union ofPlant Protection Employees in the Electrical and MachineIndustry and Oil,Chemical&Atomic Workers,InternationalUnion,AFL-CIO,Local 14-366.CasesNos. 1-CA-3302 and1-CA-3313.September 15, 1961DECISION AND ORDEROn February 28, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.The Respondent and the General Counselfiled exceptions to the Intermediate Report, together with supportingbriefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error, was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, except as modified herein.'IWe agree with the Trial Examiner's finding that Respondent violated Section 8(a) (1)and (3) by refusing to employ, or reemploy, at the Limestone-Searsport pipeline, the in-dividuals named in the Appendix attached hereto. In our opinion, the record amplysupports the conclusion that these individuals were denied employment for reasons relat-133 NLRB No. 25.